Title: From Thomas Jefferson to Thomas Jefferson Randolph, 24 October 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     Dear Jefferson: 
                     Washington, October 24th, 1808.
                  
                  I inclose you a letter from Ellen, which, I presume, will inform you that all are well at Edgehill. I received yours without date of either time or place, but written, I presume, on your arrival at Philadelphia. As the commencement of your lectures is now approaching, and you will hear two lectures a day, I would recommend to you to set out from the beginning with the rule to commit to writing every evening the substance of the lectures of the day. It will be attended with many advantages. It will oblige you to attend closely to what is delivered to recall it to your memory, to understand, and to digest it in the evening; it will fix it in your memory, and enable you to refresh it at any future time. It will be much better to you than even a better digest by another hand, because it will better recall to your mind the ideas which you originally entertained and meant to abridge. Then, if once a week, you will, in a letter to me, state a synopsis or summary view of the heads of the lectures of the preceding week, it will give me great satisfaction to attend to your progress, and it will further aid you by obliging you still more to generalize and to see analytically the fields of science over which you are travelling. I wish to hear of the commissions I gave you for Rigden, Voight, and Ronaldson, of the delivery of the letters I gave you to my friends there, and how you like your situation. This will give you matter for a long letter, which will give you as useful an exercise in writing as a pleasing one to me in reading.
                  God bless you and prosper your pursuits.
                  
                     Th. Jefferson. 
                  
               